Name: Council Directive 80/666/EEC of 24 June 1980 amending Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas
 Type: Directive
 Subject Matter: regions and regional policy;  economic policy;  agricultural policy;  financial institutions and credit; NA
 Date Published: 1980-07-14

 Avis juridique important|31980L0666Council Directive 80/666/EEC of 24 June 1980 amending Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas Official Journal L 180 , 14/07/1980 P. 0034 - 0035 Finnish special edition: Chapter 3 Volume 12 P. 0056 Greek special edition: Chapter 03 Volume 29 P. 0140 Swedish special edition: Chapter 3 Volume 12 P. 0056 Spanish special edition: Chapter 03 Volume 18 P. 0167 Portuguese special edition Chapter 03 Volume 18 P. 0167 COUNCIL DIRECTIVE of 24 June 1980 amending Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas (80/666/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, having regard to the large number of very small farms, the minimum figure of three hectares for the utilized agricultural area of farms qualifying for the compensatory allowance provided for in Title II of Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3) as last amended by Directive 76/400/EEC (4) is too high for the Mezzogiorno, including the islands, and the overseas departments ; whereas it should be reduced to two hectares; Whereas having regard to trends in purchasing power since Directive 75/268/EEC was adopted, an increase in the maximum compensatory allowance is justified; Whereas in view of the evolution of cattle raising in the less-favoured regions of Italy during recent years a limitation of the compensatory allowance to a certain number of dairy cows is not justified; Whereas the 25 % reimbursement rate for eligible expenditure in respect of farmers submitting a development plan, provided for in Article 15 of Directive 75/268/EEC, does not appear sufficient to permit effective application in the less-favoured areas of the Mezzogiorno, including the islands, and the western region of Ireland of the measures concerning the modernization of farms provided for in Directive 72/159/EEC (5) ; whereas it should therefore be fixed at 50 %; Whereas the measures referred to in Article 11 of Directive 75/268/EEC are particularly important in the Mezzogiorno, including the islands ; whereas the rate of reimbursement of the relevant expenditure does not appear sufficient to permit effective application of these measures ; whereas the rate of reimbursement should be fixed at 50 % and the maximum Community contribution at 48 358 ECU per joint investment scheme and 242 ECU per hectare of pasture or mountain grazing land improved or provided with equipment; Whereas the present reimbursement rate of 35 % for eligible expenditure in respect of the compensatory allowance, provided for in Article 15 of Directive 75/268/EEC, does not appear sufficient to permit effective application of this measure in Italy and Ireland ; whereas it should be fixed at 50 %, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 75/268/EEC shall be amended as follows: 1. In Article 2 (3) the figure "0 75 %" shall be replaced by "1 75 %"; 2. The following subparagraph is inserted after the first subparagraph of Article 6 (1): "However, in the Mezzogiorno, including the islands, and in the overseas departments, the minimum utilized agricultural area per farm shall be two hectares."; 3. In Article 7 (1) (a) and (b) the words "50 units of account" shall be replaced by "97 ECU"; (1)OJ No C 124, 17.5.1979, p. 3. (2)OJ No C 85, 8.4.1980, p. 57. (3)OJ No L 128, 19.5.1975, p. 1. (4)OJ No L 108, 26.4.1976, p. 21. (5)OJ No L 96, 23.4.1972, p. 1. 4. In Article 7 (1) (a) shall be supplemented by the following subparagraph: "The foregoing two subparagraphs do not apply in the hill areas of Italy which form part of the areas referred to in Article 3 (4) and (5)." 5. Article 15 of Directive 75/268/EEC shall be replaced by the following: "Article 15 1. Expenditure by Member States in respect of measures taken under Articles 5 to 11 shall be eligible for assistance from the Guidance Section of the EAGGF, as provided for in Article 19 of Directive 72/159/EEC. In the Mezzogiorno, including the islands, and in the western region of Ireland the rate of reimbursement for expenditure incurred in respect of measures taken under Article 8 (2) and Article 10 of Directive 72/159/EEC, as supplemented by Article 9 of this Directive, shall be 50 %. In the Mezzogiorno, including the islands, the rate of reimbursement for expenditure in respect of measures taken under Article 11 shall be 50 %. 2. The Community contribution towards expenditure eligible for the aid provided for in Article 11 may not exceed 24 179 ECU per joint investment scheme and 121 ECU per hectare of pasture or mountain grazing land improved or provided with equipment. In the Mezzogiorno, including the islands, the Community contribution may not exceed 48 358 ECU per joint investment scheme and 242 ECU per hectare of pasture or mountain grazing land improved or provided with equipment. 3. The Guidance Section of the EAGGF shall reimburse to Member States 25 % of eligible expenditure in respect of the compensatory allowance provided for in Title II. In Italy and Ireland the rate of reimbursement shall be 50 %. However, expenditure in respect of the compensatory allowance shall not be eligible for reimbursement where the farmer receives a retirement pension." Article 2 1. The amendment set out in Article 1 (2) shall take effect from 1 January 1980. 2. The amendments set out in Article 1 (4) shall apply only to aid granted for 1979 and onwards. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 24 June 1980. For the Council The President S. FORMICA